DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claim 1 is withdrawn in view of Applicant’s amendments. The objection to claim 4 is maintained. As stated in the previous Office, “Claim 4 is a substantial duplicate of claim 3, despite depending from another claim” (emphasis added). The fact that claim 4 depends from claim 2 and claim 3 depends from claim 1 is immaterial in this situation because the actual scope of claim 4 is identical to the scope of claim 3. When two claims in an application are duplicates, or else are so close in content that they both cover the same thing, an objection for duplicate claim is appropriate. See MPEP 706.03(k).
The Double Patenting rejections are maintained as Applicant did not present arguments traversing them.
The 35 U.S.C. 103 rejection over Takasawa (US 2007/0217293) in view of Fukuda (US 2017/0088912) is maintained over Applicant’s arguments. Applicant argues that the claimed feature of a base material containing less than 0.05% N is taught away from by Takasawa.
This argument is not persuasive. Applicant alleges that Takasawa teaches a nitrogen content of 0.3%-1.2% wt in the steel (Remarks, p. 6). However, this is an incorrect understanding of Takasawa. Takasawa is directed to a ferritic steel (see ¶ 31). Nitrogen is an austenitizing element. It would not be expected for a ferritic steel to a surface layer of the ferritic steel, that is austenitic, and the surface layer contains a nitrogen content of 0.3%-1.2% wt (¶ 45). This clearly does not apply to the overall nitrogen content the steel. Therefore, whatever the overall nitrogen content of the steel in Takasawa is, it is less than 0.3%-1.2% wt. Applicant has failed to show that the steel of Takasawa contains an overall nitrogen content outside of the claimed range. Accordingly, there is no basis to conclude that Takasawa teaches away from the claimed nitrogen content.
Claim Objections
Claim 4 is objected to because: Claim 4 is a substantial duplicate of claim 3, despite depending from another claim. The scope of claim 4 is identical to the scope of claim 3. When two claims in an application are duplicates, or else are so close in content that they both cover the same thing, an objection for duplicate claim is appropriate. See MPEP 706.03(k). Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/093,791 (reference application). Although the claims at issue are not identical, they claims 1 and 13 of ‘791 are directed to a watch and watch component, claims 3-4 and 15 of copending ‘791 are directed to a watch or watch component having the same composition as that claimed, and claims 5-8 and 16 recite a layer having a higher nitrogen content such as would occur due to nitrogen absorption.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of copending Application No. 17/012,125 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-8 of ‘125 are directed to a watch and watch component, claim 2 of ‘125 are directed to a watch or watch component having the same composition as that claimed, and claims 3-4 recite a layer having a higher nitrogen content such as would occur due to nitrogen absorption.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/118,851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11-15 of ‘851 are directed to a housing and a device having a housing (such as a watch), claim 4-6 of ‘851 are directed to composition which is the same composition as that claimed, and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/118,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because claims 1 and 11-15 of ‘808 are directed to a housing and a device having a housing (such as a watch), claim 4-6 of ‘808 are directed to composition which is the same composition as that claimed, and claims 7-8 recite a layer having a higher nitrogen content such as would occur due to nitrogen absorption.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/083,388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘388 recites a watch component having the claimed composition and a layer having a higher nitrogen content such as would occur due to nitrogen absorption. Claims 9-12 recite a watch having the watch component of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takasawa (US 2007/0217293) in view of Fukuda et al. (US 2017/0088912).
Regarding claims 1-8, Takasawa teaches a watch (¶ 67) and watch component (¶ 44) having the following stainless steel composition, as compared to the claimed composition, in weight percent:

Claim 1
Claim 2
Claims 3-4
Takasawa, ¶¶ 33-40, & Table 1
Cr
18-22
20-22
19.5-20.5
17-22
Mo
1.3-2.8
1.8-2.8
2.25-2.35
1.5-3.5
Nb
0.05-0.50
0.05-0.35
0.15-0.25
0.10-0.25
Cu
0.1-0.8
0.1-0.2
0.1-0.15
Not Disclosed
Ni
<0.5
<0.2
<0.1
<0.05
Mn
<0.8
<0.5
<0.1
0.2-0.26
Si
<0.5
<0.3
<0.3
0.21
P
<0.1
<0.03
<0.03
<0.05
S
<0.05
<0.01
<0.01
<0.01
N
<0.05
<0.01
<0.01
Not Disclosed
C
<0.05
<0.02
<0.01
<0.01
Fe
Balance
Balance
Balance
Balance


Takasawa does not expressly disclose the claimed N content of the stainless steel alloy. However, nitrogen is an austenitizing agent (¶ 30) and the stainless steel is ferrite (¶ 31). Therefore, it would have been obvious at the effective time of filing for the claimed invention to reduce N amounts in the ferritic stainless steel to ensure a ferrite microstructure and avoid an austenite structure. Furthermore, Takasawa teaches a surface layer of the ferritic steel, that is austenitic, contains a nitrogen content is 0.3%-1.2% wt (¶ 45). Therefore, the overall nitrogen content of the steel in Takasawa must be less than this amount.
Takasawa does not expressly disclose the claimed Cu content of the stainless steel alloy. Fukuda teaches a ferritic stainless steel containing 0.10%-0.60% Cu (¶ 44, 48). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the stainless steel of Takasawa by adding Cu, as taught by Fukuda, because the addition of Cu enhances corrosion resistance (¶ 86) and Takasawa is concerned with obtaining an alloy having good corrosion resistance (¶ 19). Takasawa also teaches performing a step to austenitize a surface region of the ferritic stainless steel by adding nitrogen to the surface (¶ 58). The alloy composition of the prior art combination overlaps with the claimed compositions, thereby creating a prima facie case of obviousness. See MPEP 2144.05 I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access <to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784